DETAILED ACTION
This action is in response to the amendment dated 8/30/2022.  Claims 1, 3-5, 12, and 15 are currently amended.  No claims have been canceled.  Claim 21 is newly added.  Presently, claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Claim Rejections – 35 U.S.C. 102 section on pages 6-13 of the response dated 8/30/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 7, 10 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Pohn (US 7448595) and the rejection(s) of claim(s) 1, 5, 6 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Lovell (US 8622367) have been fully considered and are persuasive.  It is considered that the amendments to claim 1 in the amendment dated 8/30/2022 overcomes the rejections of record based on the Pohn reference and the Lovell reference as applied in the Office action dated 6/16/2022.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied references to Hodge et al. (US 0589725) and Saleri et al. (US 3443816).
It is considered that the Hodge et al. reference addresses applicant’s concerns and claim language relating to wherein the bushing assembly comprises a bonnet bushing (see the bonnet bushing in the annotated figure 1 below) disposed at least partially within the bonnet (see annotated figure 1 below) and a stuffing box bushing (see the stuffing box bushing in the annotated figure 1 below) disposed at least partially within the stuffing box (it is considered that the stuffing box bushing is at least partially received within the chamfer at F of the stuffing box as depicted in figure 1), and wherein at least a portion of the stuffing box bushing extends beyond a top end of the bonnet (see figure 1 for the stuffing box extending beyond a top end of the bonnet).
It is considered that the Saleri et al. reference addresses applicant’s concerns and claim language relating to wherein the bushing assembly comprises a bonnet bushing (considered the combination of 11, 12 and 13’) disposed at least partially within the bonnet (see figure 4) and a stuffing box bushing (considered the combination of 10, 13 and 9) disposed at least partially within the stuffing box (it is considered that the stuffing box bushing is at least partially received within the stuffing box at the surface 16 as depicted in figure 4), and wherein at least a portion of the stuffing box bushing extends beyond a top end of the bonnet (see figure 1 for the stuffing box extending beyond a top end of the bonnet).

Applicant’s arguments, see section E of the Claim Rejections – 35 U.S.C. 103 section on pages 14-17 of the response dated 8/30/2022, with respect to the rejection(s) of claim(s) 12-20 under 35 U.S.C. 103 as being unpatentable over Pohn  (US 7448595) in view of Friedline (US 6267353) and in view of Nitta (US 10167976) have been fully considered and are persuasive.  It is considered that the amendment to claim 12 in the amendment dated 8/30/2022 overcomes the rejections of record based on the combination of the Pohn reference, the Friedline reference and the Nitta reference as applied in the Office action dated 6/16/2022.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of the Saleri et al. reference (US 3443816), the Friedline reference and the Nitta reference.
It is considered that the Saleri et al. reference addresses applicant’s concerns and claim language relating to the bonnet defining a substantially conical bonnet bore portion (it is considered that the opening through the bonnet 1 at the surface 14 defines a substantially conical bonnet bore portion) and the stuffing box defining a substantially conical stuffing box bore portion (it is considered that the end of the stuffing box 15 at the surface 16 defines a substantially conical bonnet bore portion), the substantially conical bonnet bore portion and the substantially conical stuffing box bore portion together defining an assembly bore (it is considered that the space between the surface 16 of the stuffing box 15 and the surface 14 of the bonnet 1 defines the assembly bore).

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 4/14/2021.  These drawings are acceptable.

Claim Objections
Claim 3 contains the following informalities:  
Claim 3 recites the limitation “a stem flange” in line 7.  Claim 3 depends from claim 2.  Claim 2 recites the limitation “a stem flange” in line 1.  It appears that the recitation of “a stem flange” in claim 3 should be “the stem flange”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodge et al. (US 0589725).
Regarding claim 1, the Hodge et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a bonnet and stuffing box assembly (see figure 1) comprising a stuffing box (see stuffing box in the annotated figure 1 below), a bonnet (see the bonnet in the annotated figure 1 below), a bushing assembly (considered the combination of the bonnet bushing and the stuffing box bushing; see annotated figure 1 below) and a stem (see annotated figure 1 below) wherein the stuffing box and the bonnet define an assembly bore (considered the bore within the stuffing box and the bonnet in which the bushing assembly is received; see annotated figure 1 below), the bushing assembly received in the assembly bore (see the annotated figure 1 below), the bushing assembly defining a bushing bore (see the bushing bore in the annotated figure 1 below), and the stem (see annotated figure 1 below) received through the bushing bore (see figure 1); sealing the stem relative to the bushing assembly to prohibit fluid flow through the bushing bore (it is considered that the seals H provide a seal between the bushing assembly and the stem; see annotated figure 1 below), sealing the bushing assembly relative to the bonnet to prohibit fluid flow through the assembly bore (it is considered that the seals H provide a seal between the bushing assembly and the bonnet; see annotated figure 1 below), and turning the stem relative to the bushing assembly, bonnet, and stuffing box to actuate a valve (B), wherein the bushing assembly comprises a bonnet bushing (see the bonnet bushing in the annotated figure 1 below) disposed at least partially within the bonnet (see annotated figure 1 below) and a stuffing box bushing (see the stuffing box bushing in the annotated figure 1 below) disposed at least partially within the stuffing box (it is considered that the stuffing box bushing is at least partially received within the chamfer at F of the stuffing box as depicted in figure 1), and wherein at least a portion of the stuffing box bushing extends beyond a top end of the bonnet (see figure 1 for the stuffing box extending beyond a top end of the bonnet).



    PNG
    media_image1.png
    1204
    718
    media_image1.png
    Greyscale


In regards to claim 2, the Hodge et al. reference discloses a stem flange (see the annular flange in the annotated figure 1 above) that is pressed against the bushing assembly (the flange d is held between the elements G and H such that when the stuffing box is tightened toward the bonnet) to seat the bushing assembly in the assembly bore.
In regards to claim 5, the Hodge et al. reference discloses wherein the stuffing box bushing (see annotated figure 1 above) defines a stuffing box bushing bore wall (it is considered that the sidewall defining the opening through the center of the stuffing box bushing defines the stuffing box bushing bore wall), the bonnet bushing defines a bonnet bushing bore wall (it is considered that the sidewall defining the opening through the center of the bonnet bushing defines the bonnet bushing bore wall), the bonnet bushing bore wall and the stuffing box bushing bore wall defining the bushing bore (the stem extends through the bushing bore; see annotated figure 1 above).
In regards to claim 10, the Hodge et al. reference discloses securing the stuffing box to the bonnet with a fastener (considered the threaded bolt as depicted in figure 1) to retain the bushing assembly within the assembly bore.
In regards to claim 11, the Hodge et al. reference discloses wherein a lower portion of the stem (D) external to the bushing bore defines threading configured to threadably engage the valve (see figure 1 for the threading at the lower portion of the stem D that interacts with the valve B at the portion C).

Claim(s) 1, 2, 4-6, 10 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saleri et al. (US 3443816).
Regarding claim 1, the Saleri et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a bonnet and stuffing box assembly (see figure 1) comprising a stuffing box (15), a bonnet (1), a bushing assembly (considered the combination of the bonnet bushing and the stuffing box bushing as described below; see also figure 4) and a stem (3) wherein the stuffing box and the bonnet define an assembly bore (it is considered that the space between the surface 16 of the stuffing box 15 and the surface 14 of the bonnet 1 defines the assembly bore), the bushing assembly received in the assembly bore (see figure 4), the bushing assembly defining a bushing bore (the stem 3 extends through the central openings of the bushing assembly as depicted in figure 4), and the stem (3) received through the bushing bore (see figure 1 and figure 4); sealing the stem relative to the bushing assembly to prohibit fluid flow through the bushing bore (it is considered that the interaction of the seals 13 and 13’ with the stem 3 seals the stem), sealing the bushing assembly relative to the bonnet to prohibit fluid flow through the assembly bore (it is considered that the interaction of the seals 13 and 13’ with the bonnet 1 seals the bushing assembly relative to the bonnet), and turning the stem relative to the bushing assembly, bonnet, and stuffing box to actuate a valve (4), wherein the bushing assembly comprises a bonnet bushing (considered the combination of 11, 12 and 13’) disposed at least partially within the bonnet (see figure 4) and a stuffing box bushing (considered the combination of 10, 13 and 9) disposed at least partially within the stuffing box (it is considered that the stuffing box bushing is at least partially received within the stuffing box at the surface 16 as depicted in figure 4), and wherein at least a portion of the stuffing box bushing extends beyond a top end of the bonnet (see figure 1 for the stuffing box extending beyond a top end of the bonnet).
In regards to claim 2, the Saleri et al. reference discloses a stem flange (6) that is pressed against the bushing assembly (the flange 6 is pressed to the bonnet bushing as the stuffing box 15 is tightened) to seat the bushing assembly in the assembly bore.
In regards to claim 4, the Saleri et al. reference discloses wherein turning the stem (3) relative to the bushing assembly, bonnet, and stuffing box to actuate the valve (4) comprises engaging an operating nut (considered the nut to secure the handle 5 on the stem 3) with a tool (handle 5) and rotating the operating nut with the tool, the operating nut mounted on the stem (see figure 1).
In regards to claim 5, the Saleri et al. reference discloses wherein the stuffing box bushing (considered the combination of 10, 13 and 9) defines a stuffing box bushing bore wall (it is considered that the sidewall defining the opening through the center of the stuffing box bushing defines the stuffing box bushing bore wall), the bonnet bushing (considered the combination of 11, 12 and 13’) defines a bonnet bushing bore wall (it is considered that the sidewall defining the opening through the center of the bonnet bushing defines the bonnet bushing bore wall), and the bonnet bushing wall and the stuffing box bushing wall together define the bushing bore (it is considered that the central opening extending through the elements 11, 13’ 12 10, 13 and 9 constitute the bushing bore).
In regards to claim 6, the Saleri et al. reference discloses wherein the stuffing box bushing (considered the combination of 10, 13 and 9) and the bonnet bushing (considered the combination of 11, 12 and 13’) are substantially identical in size and shape (see figure 4).
In regards to claim 10, the Saleri et al. reference discloses wherein the stuffing box (15) and the bonnet (1) are secured together with a fastener (considered the threaded connection) to retain the bushing assembly within the assembly bore.
In regards to claim 21, the Saleri et al. reference discloses wherein the bonnet bushing is at least partially received in a substantially conical bonnet bore portion of the bonnet (it is considered that the opening through the bonnet 1 at the surface 14 defines a substantially conical bonnet bore portion wherein the bonnet bushing is at least partially received within the substantially conical bonnet bore portion of the bonnet as depicted in figure 4) and the stuffing box bushing is at least partially received in a substantially conical stuffing box bore portion of the stuffing box ((it is considered that the end of the stuffing box 15 at the surface 16 defines a substantially conical bonnet bore portion wherein the stuffing box bushing is at least partially received within the substantially conical stuffing box bushing bore portion of the stuffing box as depicted in figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge et al. (0589725) in view of Nicholson et al. (US 9512931).
In regards to claim 4, the Hodge et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a stem (D) that is rotatable relative to the bushing assembly, bonnet and stuffing box to actuate the valve (B).
The Hodge et al. reference does not expressly disclose wherein the turning of the valve stem is by engaging an operating nut with a tool and rotating the operating nut with the tool with the operating nut being mounted on the stem.
However, the Nicholson et al. reference teaches a valve assembly having a stem (36) wherein the stem has a nut (46) that is rotated by a tool (col. 5, lines 29-34).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the upper portion of the stem of the Hodge et al. reference with an operating nut that is operated by a tool as taught by the Nicholson et al. reference in order to prevent unauthorized operation of the stem.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saleri et al. (US 3443816) in view of Friedline et al. (US 6267353).
In regards to claim 9, the Saleri et al. reference does not disclose wherein the stuffing box bushing bore wall and the bonnet bushing bore wall are machined.
However, the Friedline et al. reference teaches a valve assembly that utilizes the process of machining to manufacture components of the valve assembly (col. 5, lines 41-49).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to machine the stuffing box bushing wall and the bonnet bushing wall, along with any other surface of the valve assembly, of the Saleri et al. reference to provide the desired surface treatment for the walls, since machining is suitable for providing a desired finish to a desired surface.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).  Therefore, it would have been obvious to try a machining process in order to provide a desired surface finish to surfaces.

Claim(s) 12-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saleri et al. (US 3443816) in view of Friedline et al. (US 6267353) and in view of Nitta (US 10167976).
Regarding claim 12, the Saleri et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a bonnet and stuffing box assembly (see figure 1 and figure 4) comprising providing a bonnet (1) and a stuffing box (15), the bonnet defining a substantially conical bonnet bore portion (it is considered that the opening through the bonnet 1 at the surface 14 defines a substantially conical bonnet bore portion) and the stuffing box defining a substantially conical stuffing box bore portion (it is considered that the end of the stuffing box 15 at the surface 16 defines a substantially conical bonnet bore portion), the substantially conical bonnet bore portion and the substantially conical stuffing box bore portion together defining an assembly bore (it is considered that the space between the surface 16 of the stuffing box 15 and the surface 14 of the bonnet 1 defines the assembly bore), providing a bushing assembly of a combination of a bonnet bushing (considered the combination of 11, 12 and 13’) and a stuffing box bushing (considered the combination of 10, 13 and 9) wherein the stuffing box bushing includes a stuffing box bushing bore wall (it is considered that the sidewall defining the opening through the center of the stuffing box bushing defines the stuffing box bushing bore wall) and the bonnet bushing includes a bonnet bushing bore wall (it is considered that the sidewall defining the opening through the center of the bonnet bushing defines the bonnet bushing bore wall) wherein the bonnet bushing bore wall and the stuffing box bushing bore wall together define a bushing bore (it is considered that the central opening extending through the elements 11, 13’ 12 10, 13 and 9 constitute the bushing bore) and wherein the bushing assembly is positioned within the assembly bore (see figure 1 and figure 4).
Firstly, the Saleri et al. reference does not expressly disclose wherein the bonnet and the stuffing box are cast.
However, the Friedline et al. reference teaches a valve assembly that utilizes the process of casting to manufacture components of the valve assembly wherein those of ordinary skill in the art will appreciate that a variety of different fabrication methods may be used to reduce the weight and manufacturing time (col. 4, lines 53-64).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to manufacture the bonnet and the stuffing box of the Saleri et al. reference by casting to provide the weight and manufacturing time of the components.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).  Therefore, it would have been obvious to try a casting process in order to provide a desired weight and manufacturing time for the bonnet and the stuffing box.
Secondly, the Saleri et al. reference of the combination of the Saleri et al. reference and the Friedline et al. reference does not disclose wherein the stuffing box bushing bore wall and the bonnet bushing bore wall are machined.
However, the Friedline et al. reference teaches a valve assembly that utilizes the process of machining to manufacture components of the valve assembly (col. 5, lines 41-49).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to machine the stuffing box bushing wall and the bonnet bushing wall, along with any other surface of the valve assembly, of the Saleri et al. reference of the combination of the Saleri et al. reference and the Friedline et al. reference to provide the desired surface treatment for the walls, since machining is suitable for providing a desired finish to a desired surface.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).  Therefore, it would have been obvious to try a machining process in order to provide a desired surface finish to surfaces.
Thirdly, the Saleri et al. reference of the combination of the Saleri et al. reference and the Friedline et al. reference does not expressly disclose wherein the bonnet and the stuffing box are made from a corrosion-resistant material.
However, the Nitta reference teaches a valve assembly wherein the gland portion (102) of a regulating valve (100) are made of a material having resistance against deformation and corrosion due to a flow of a fluid (col. 4, lines 23-32).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to use a material that is deformation and corrosion-resistant for the bonnet and the stuffing box of the Saleri et al. reference of the combination of the Saleri et al. reference and the Friedline et al. reference in order to provide desired resistances and material properties in the materials that interact with a flow of a fluid.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).  Therefore, it would have been obvious to try a material that has deformation and corrosion-resistance in order to reduce deformation and corrosion in the material that interacts with the flow of a fluid.
In regards to claim 13, the Saleri et al. reference of the combination of the Saleri et al. reference, the Friedline et al. reference and the Nitta reference discloses extending a stem (Saleri et al.: 3) through the bushing bore of the bushing assembly (Saleri et al.: see figure 1 and figure 4).
In regards to claim 14, the Saleri et al. reference of the combination of the Saleri et al. reference, the Friedline et al. reference and the Nitta reference discloses wherein the stuffing box (Saleri et al.: 15) and the bonnet (Saleri et al.: 1) are secured together with a fastener (Saleri et al.: considered the threaded connection) to retain the bushing assembly within the assembly bore.
In regards to claim 15, the Saleri et al. reference of the combination of the Saleri et al. reference, the Friedline et al. reference and the Nitta reference discloses wherein securing the stuffing box to the bonnet with the fastener (Saleri et al.: the threaded connection between the stuffing box 15 and the bonnet 1) comprises tightening the fastener to press a stem flange (Saleri et al.: 6) of a stem (Saleri et al.: 3) down upon the bushing assembly to seat the bushing assembly in the assembly bore.
In regards to claim 17, the Saleri et al. reference of the combination of the Saleri et al. reference, the Friedline et al. reference and the Nitta reference discloses positioning a first packing (Saleri et al.: 13’) between the bushing assembly and the bonnet to create a seal therebetween (Saleri et al.: it is considered that the outer surface of the member 13’ forms a seal between the bushing assembly and the bonnet).
In regards to claim 18, the Saleri et al. reference of the combination of the Saleri et al. reference, the Friedline et al. reference and the Nitta reference discloses positioning a second packing (Saleri et al.: 13) between a stem (Saleri et al.: 3) and the bushing assembly to create a seal therebetween (Saleri et al.: it is considered that the inner surface of the member 13 forms a seal between the stem and the bushing assembly).
In regards to claim 19, the Saleri et al. reference of the combination of the Saleri et al. reference, the Friedline et al. reference and the Nitta reference discloses wherein each of the first packing and the second packing are O-rings (Saleri et al.: the members 13 and 13’ define a seal member in the shape of a ring or an “O”).
In regards to claim 20, Saleri et al. reference of the combination of the Saleri et al. reference, the Friedline et al. reference and the Nitta reference does not expressly disclose machining an outer bonnet bushing surface of the bonnet bushing and machining an outer stuffing box bushing surface of the stuffing box bushing.
However, the Friedline et al. reference teaches a valve assembly that utilizes the process of machining to manufacture components of the valve assembly (col. 5, lines 41-49).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to machine an outer bonnet bushing surface of the bonnet bushing and machining an outer stuffing box bushing surface of the stuffing box bushing, along with any other surface of the valve assembly, of the Saleri et al. reference of the combination of the Saleri et al. reference and the Friedline et al. reference to provide the desired surface treatment for the walls, since machining is suitable for providing a desired finish to a desired surface.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).  Therefore, it would have been obvious to try a machining process in order to provide a desired surface finish to surfaces.

Allowable Subject Matter
Claims 3, 7, 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record does not disclose or suggest the method wherein the bonnet bushing defines a first annular indentation at a top end thereof and the stuffing box bushing defines a second annular indentation at a bottom end thereof, the first annular indentation and the second annular indentation together defining an annular flange channel extending radially outward from the bushing bore, the stem defining [the] stem flange engaging the flange channel in combination with the other limitations of the claim.
Regarding claim 7, the prior art of record does not disclose or suggest the method wherein an outer bonnet bushing surface of the bonnet bushing defines a circumferential bonnet bushing groove, a packing received in the bonnet bushing groove, and wherein sealing the bushing assembly relative to the bonnet comprises engaging the packing with a bonnet bore wall of the bonnet in combination with the other limitations of the claim.
Regarding claim 8, the prior art of record does not disclose or suggest the method wherein the stem defines a stem groove, a packing received in the stem groove, and wherein sealing the stem relative to the bushing assembly comprises engaging the packing with one of the stuffing box bushing bore wall and the bonnet bushing bore wall in combination with the other limitations of the claim.
In regards to claim 16, the prior art of record does not disclose or suggest precision-machining the stuffing box bushing bore wall comprises precision-machining a first annular indentation in the stuffing box bushing bore wall; precision-machining the bonnet bushing bore wall comprises precision-machining a second annular indentation in the bonnet bushing bore wall; the first annular indentation and the second annular indentation together define an annular flange channel and the stem flange engages the annular flange channel in combination with the other limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zapalac (US 5979483) discloses a bushing (6) having a plurality of grooves that each receive a plurality of O-rings (10, 11) to seal either between the bushing and the bonnet (9) or between the bushing and the stem (3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753   

/CRAIG J PRICE/Primary Examiner, Art Unit 3753